Citation Nr: 1817256	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  09-42 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for fibromyalgia, prior to November 15, 2014.

2.  Entitlement to an evaluation in excess of 40 percent for fibromyalgia, since November 15, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2013, the Board remanded this matter to comply with the Veteran's hearing request.  In April 2014, the Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been added        to the record.  In September 2014, the Board remanded this matter for additional development.  In August 2015, the RO issued a rating decision granting an increased evaluation of 40 percent for fibromyalgia, effective November 15, 2014.

In December 2015, the Board remanded this matter for additional development, including consideration of the reasonably raised issue of entitlement to a total disability rating based upon individual unemployabity (TDIU rating).  In August 2017, the RO issued a rating decision granting entitlement to a TDIU rating. The Veteran has not disagreed with that decision and it is not before the Board.    


FINDING OF FACT

Throughout the period on appeal, the Veteran's fibromyalgia has been characterized by constant or near constant widespread pain, tender points, stiffness, weakness, fatigue, sleep disturbance, and paresthesias.


CONCLUSIONS OF LAW

1.  For the period of the claim prior to November 15, 2014, the criteria for an evaluation of 40 percent for fibromyalgia have been met.  38 U.S.C. §§ 1155,      5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2017).

2.  The criteria for an evaluation in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking an increased evaluation for her service-connected fibromyalgia.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  



A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   her behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt     to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has assigned the Veteran's fibromyalgia an evaluation of 20 percent prior to November 15, 2014 and an evaluation of 40 percent since November 15, 2014, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5025.  

Under Diagnostic Code 5025, used in rating fibromyalgia, a 10 percent evaluation is warranted there is widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel syndrome, depression, anxiety or Raynaud's-like symptoms that require continuous medication for control.  A 20 percent evaluation is warranted when those symptoms are episodic, with exacerbations often precipitated by environmental or emotional 
stress or by overexertion, but that are present more than one-third of the time.  A 40 percent evaluation, the highest available under this Diagnostic Code, is warranted when those symptoms are constant, or nearly so, and refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

Based upon a longitudinal review of the record, the Board concludes that                the Veteran's fibromyalgia has been manifested by constant or near constant widespread pain, tender points, stiffness, weakness, fatigue, sleep disturbance,      and paresthesias throughout the course of this appeal.  Accordingly, the Board concludes that an evaluation of 40 percent, but no higher, is warranted throughout the course of appeal.  

The Veteran's August 2007 VA examination for fibromyalgia noted that her fibromyalgia was manifested by easy fatigability, headaches, sleep disturbance, stiffness, anxiety, depression and paresthesia.  These symptoms were constant and present 100 percent of the time, and the report noted that more recent treatments      had not been favorable.  Physical examination revealed 11 points tender points in     the neck, upper back, lower back, shoulders, elbows, knees and ankles.  The VA examiner further noted that the condition causes the Veteran difficulty with lifting anything, cleaning, and driving long distances.  An August 2009 treatment summary letter noted that the Veteran's fibromyalgia with associated myofascial pain syndrome was chronic in nature and worsening. An October 2013 rheumatology consultation report noted the Veteran's fibromyalgia symptoms of fatigue, nonrestorative sleep, and cognitive dysfunction at times.  Following a physical examination, the report 
concluded with a diagnosis of fibromyalgia, and noted that the Veteran had generalized discomfort for many years, 18 out of 18 fibromyalgia tender points, non-restorative sleep, fatigue, and cognitive dysfunction.  

A May 2014 fibromyalgia benefits questionnaire noted that the Veteran's fibromyalgia was refractory to therapy, and was manifested by constant or nearly constant widespread musculoskeletal pain, stiffness, fatigue, sleep disturbance, headache, depression, and anxiety.  Physical examination revealed that the condition exhibited all tender points bilaterally.  The examining physician also noted that the Veteran had marked fatigue and chronic pain.  The Veteran's November 2014 VA examination noted widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, sleep disturbances, paresthesias, headache, depression, anxiety, irritable bowel symptoms, and Raynaud's like symptoms.  The report noted that these symptoms are constant or nearly constant, and multiple trigger points for pain         were indicated.

The Board finds that Veteran's testimony, statements, examinations, and medical records document an overall disability picture which more nearly approximates that of widespread bilateral pain and muscle tenderness that persists despite continuous medication for the entire period on appeal.  Thus, a 40 percent rating is warranted during the course of the appeal. As the Veteran already now has the highest possible schedular rating of 40 percent for her fibromyalgia, a rating in excess of 40 percent for fibromyalgia is not warranted at any point throughout the course of this appeal. See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  The Board notes that the Veteran is already separately rated for additional functional impairments related to her generalized anxiety disorder, right shoulder disability, low back disability, and carpal tunnel syndrome of the bilateral upper extremities, and the effects of such disabilities cannot be considered in evaluating her fibromyalgia. 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Moreover, in the October 2015 appellate brief, the Veteran's representative noted that the 40 percent rating is the highest schedular rating available and represents a full grant of benefits sought on appeal for this issue. See Doucette v. Shulkin, 28 Vet. App. 366 (2017).

In summary, the maximum schedular rating of 40 percent for fibromyalgia is warranted during the course of the claim.



ORDER

For the period of the claim prior to November 15, 2014, an evaluation of 40 percent for fibromyalgia is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

An evaluation in excess of 40 percent for fibromyalgia is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


